UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2011: BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana 0-5534 35-0160330 (State of other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1099 North Meridian Street, Indianapolis, Indiana (Address of principle executive offices) (Zip Code) Registrant’s telephone number, including area code:(317) 636-9800 Not applicable (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders (a)The annual meeting of shareowners of the Company was held on May 10, 2011. (b) The shareowners elected all of the Company’s nominees for director and ratified the appointment of Ernst & Young LLP as independent auditors for the Corporation.The shareowners approved all of the shareowner proposals, which are listed below. Proposal 1 - Election of Directors: Shares For Shares Against Shares Abstain Stuart D. Bilton 1 Joseph J. DeVito 1 Otto N. Frenzel IV 1 Gary W. Miller 1 John M. O’Mara 1 Thomas H. Patrick 1 John A. Pigott 1 Kenneth D. Sacks 1 Nathan Shapiro 1 Norton Shapiro 1 Robert Shapiro 1 Steven A. Shapiro 1 John D. Weil 1 Proposal 2 - Ratify the appointment of Ernst & Young as Independent Auditors for the year 2011: For Against 1 Abstain - Proposal 3 - Advisory approval of executive compensation: For Against Abstain Proposal 4 - Advisory approval of annual shareholder votes to approve executive compensation: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALDWIN & LYONS, INC. May 11, 2011By:/s/ Joseph J. DeVito Joseph J. DeVito, CEO and President
